Title: To Thomas Jefferson from Castries, 28 October 1785
From: Castries, Charles Eugène de La Croix, Marquis de
To: Jefferson, Thomas


Fontainebleau, 28 Oct. 1785. Sends certified copies of two receipts given by John Paul Jones to the treasurer of marine at L’Orient for payment of the shares of prizes claimed by U.S. citizens—105,185₶ 3s. 6d. for the crew of the Alliance and 75,853₶ 18s. 4d., including Jones’ own shares as well as those of the Americans of the Bon Homme Richard and the Pallas.
